Citation Nr: 0122199	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-07 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for scars, 
residuals of excision of intradermal nevi at the base of the 
neck.

2.  Entitlement to a compensable evaluation for a scar, 
residual of excision of a mass from the right upper lip.

3.  Entitlement to a compensable rating for galactorrhea and 
scars, residuals of status post excision of a mass of the 
right breast.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The February 2000 RO decision on appeal also denied the 
veteran's claim for service connection for a chronic ear 
infection.  Thereafter, in a June 2001 decision service 
connection for ear infections was granted, and a 
noncompensable (0 percent) rating. effective August 3, 1999, 
was assigned.  As no notice of disagreement (NOD) with either 
the assigned rating or effective date is of record, those 
issues are not before the Board at this time.  See Grantham 
v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The February 2000 RO decision also denied the veteran's claim 
for entitlement to a 10 percent rating based upon multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324 (2000).  That regulation provides that, 
whenever a veteran is suffering from 2 or more separate 
permanent service connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  As the veteran's February 2000 NOD did not express 
disagreement with the denial of a compensable rating under 
38 C.F.R. § 3.324, and as there is no other document of 
record which could be construed as a timely NOD with that 
determination, the issue of entitlement to a compensable 
rating under the provisions of 38 C.F.R. § 3.324 is not 
before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.201, 20.300-302.  The Board notes, however, that the 
veteran's representative, in an August 2001 Written Brief 
Presentation, listed as an issue a claim for entitlement to a 
10 percent rating based upon multiple, noncompensable, 
service-connected disabilities under 38 C.F.R. § 3.324.  The 
Board finds that the veteran's representative's statement 
constitutes a new claim for that benefit and that claim is 
referred to the RO for appropriate action.

On the veteran's substantive appeal, filed in April 2000, he 
requested a clothing allowance due to his service-connected 
galactorrhea and scars, residuals of status post excision of 
a mass of the right breast. The Board also refers that claim 
to the RO for appropriate action.

The issues of entitlement to compensable ratings for service-
connected scars, residuals of excision of intradermal nevi at 
the base of the neck, and for a scar, residual of excision of 
a mass from the right upper lip, will be addressed in the 
remand portion of this decision.



FINDINGS OF FACT

The veteran's service-connected galactorrhea and scars, being 
residuals of status post excision of a mass of the right 
breast, are currently manifested by subjective complaints of 
a brownish colored discharge from the right nipple area which 
stains clothing, pain, a decrease in sensitivity, and 
disfigurement, and by objective findings of a darkened color 
right areola, a bluish milky substance expressed from the 
areas around the central part of the nipple, no tenderness or 
palpable masses, healed, non-hypertrophied surgical scars, 
which were not extra sensitive to palpation, no sensory 
deficits, no active disease, no evidence of malignancy, 
normal pathology and laboratory findings, and no suspicious 
microcalcification clusters, dominant masses or regions of 
architectural distortion.



CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
galactorrhea and scars, residuals of status post excision of 
a mass of the right breast, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14; 4.118, Diagnostic 
Codes 7800-7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, with regard to the issue of entitlement 
to a compensable rating for galactorrhea and scars, residuals 
of status post excision of a mass of the right breast, the 
Board finds that VA has complied with the requirements of the 
statute.  (As set forth below, the Board finds that 
additional development of the evidence is required under the 
VCAA with regard to the remaining issues on appeal.) The 
veteran has not identified any evidence which may be 
pertinent to his claim for a compensable rating for 
galactorrhea and scars, residuals of status post excision of 
a mass of the right breast, which the RO has not obtained and 
considered.  The RO and the Board have notified the veteran 
of the requirements in law to establish entitlement to a 
compensable rating for that disability. In addition, the 
veteran was afforded a VA examination to assist in rating his 
service connected disability.  With regard to the adequacy of 
the examination, the Board notes that the report of the 
examination reflects that the VA examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and rendered appropriate 
diagnoses.  For these reasons, the Board finds that the 
examination was adequate for rating purposes. The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board will, therefore, proceed to consider the 
veteran's claim on the merits. See Veterans Claims Assistance 
Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  Moreover, given 
the adequacy of the record as it pertains to the issue on 
which the Board will consider the veteran's claim on the 
merits, the Board finds that there will be no prejudice to 
the veteran by proceeding with appellate review despite the 
fact that implementing regulations have not yet been enacted, 
as all evidence necessary to adjudicate the veteran's claim 
has been obtained.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In accordance with 38 C.F.R. §§ 4.1-4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes (DCs) identify the 
various disabilities and the criteria for specific ratings.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that, at the time of an initial rating in an original 
claim, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  See Fenderson, at 126.  The Board notes that the 
rating for the veteran's service-connected disability is 
effective August 3, 1999, the date of receipt of the 
veteran's application for benefits.  Thus, the Board will 
only consider whether a higher rating is warranted on or 
subsequent to that date.

In his February 2000 NOD, the veteran contended that his 
service-connected galactorrhea and scars, residuals of status 
post excision of a mass of the right breast, produces a 
brownish colored discharge which stains his clothing, is 
painful, is manifested by a decrease in sensitivity, and is 
disfiguring.

No medical treatment reports, either VA or private, have been 
submitted in regard to the veteran's right breast excision 
claim.

During his September 1999 VA examination, the veteran 
reported that since his inservice surgery his right nipple 
has produced a clear to brownish fluid discharge which he 
must express daily, or it will stain his clothes.  Later, the 
veteran reported that this occurred around three times per 
week.  He also reported embarrassment when the discharge 
penetrated through a shirt or he has his shirt off and the 
discharge occurred.  He also reported that he has not 
regained any feeling around the resultant scar and the 
"little area around the areola."  He reported that he 
sometimes wears a bandage over the nipple to absorb the 
discharge.  He also reported that his right breast symptoms 
did not interfere with his job as a mail clerk.

Upon physical examination, the examiner indicated that the 
veteran's chest showed increased anterior-posterior diameter 
with enlarged pectoralis major muscles from conditioning 
exercises.  The examiner also indicated the veteran had 
hypertrophic muscles secondary to over-conditioning.  The 
left areola was found to be pink and the right areola was a 
darkened color in its entirety.  The examiner indicated that 
a bluish milky substance was expressed from the areas around 
the central part of the nipple, but that no tenderness or 
palpable masses were found.  Healed surgical scars, 4 
centimeters and "C-shaped," were found around the lateral 
aspect of the right areola.  The examiner indicated the scars 
were not hypertrophied or extra sensitive to palpation, and 
that no sensory deficits were noted.  The diagnosis was 
status post removal of right breast mass of unknown etiology, 
with residual galactorrhea and scar.

A September 1999 VA chest X-ray report contains findings of 
no active disease, and pertinent impressions of no active 
disease and an essentially normal chest.

An October 1999 VA cytopathology report contains a finding of 
no evidence of malignancy and of unsatisfactory specimen.  
The report contains notations that the specimen was 
unsatisfactory, with scant cellularity.  Another notation 
indicates that the specimen had insufficient cells for 
diagnosis.  Laboratory urinalysis, blood and serum analysis 
revealed no adverse findings.

A November 1999 VA mammography report contained findings that 
there were no suspicious microcalcification clusters, 
dominant masses or regions of architectural distortion and 
impressions of a negative bilateral diagnostic mammography 
with no interval follow-up indicated, and mammographic 
findings should not preclude work up of a clinically palpable 
lesion.

The Board notes that, while the veteran has reported the scar 
or area around his right breast was painful, he also reported 
that he has not regained any feeling around the resultant 
scar and the "little area around the areola."

Disabilities of the skin are rated in accordance with 
38 C.F.R. § 4.118, DC's 7800-7819.  DC 7800, which pertains 
to disfiguring, head, face or neck scars, is not for 
application to the scars on the veteran's right breast.  DC 
7819, which rates benign new growths of the skin, provides 
that new growths are to be rated as scars, disfigurement, 
etc.  As the veteran's scars on the right breast are not burn 
scars, DC's 7801-7802 are not applicable.  As the clinical 
evidence does not reveal that the scars on the right breast 
are superficial, poorly nourished, with repeated ulceration, 
a compensable evaluation is not warranted under DC 7803.  As 
the functioning of the veteran's chest is not limited by the 
right breast scars, a compensable evaluation is not warranted 
under DC 7805.  DC 7804 provides that superficial, tender and 
painful scars, on objective demonstration, warrant a 10 
percent rating.  As the medical evidence does not show that 
the scars on his right breast are objectively tender or 
painful, a compensable rating is not warranted under DC 7804. 

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.  Therefore, as the 
schedular criteria for a compensable rating under the cited 
DCs are not met, entitlement to a compensable evaluation for 
galactorrhea and scars, residuals of status post excision of 
a mass of the right breast, is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, DCs 7800-7819.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 
 

ORDER

A compensable evaluation for galactorrhea and scars, 
residuals of status post excision of a mass of the right 
breast, is denied.


REMAND

With regard to the claims for compensable ratings for scars, 
residuals of excision of intradermal nevi at the base of the 
neck, and a scar, residual of excision of a mass from the 
right upper lip, the Board notes that the veteran underwent a 
VA examination in September 1999, which, the Board finds, was 
comprehensive and detailed.  However, the scars on the base 
of the veteran's neck and on his right upper lip should be 
rated, inter alia, under DC 7800, pertaining to disfiguring 
scars of the head, face, or neck, and the examination in 
September 1999 did not include photographs of the veteran's 
neck or upper lip.  The Board finds that the assistance to 
the veteran required by the VCAA includes obtaining color 
photographs of his neck and upper lip, in conjunction with a 
VA examination, and this case will be remanded to the RO for 
that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated him for lesions or scars on 
the neck or upper lip since September 
1999.  After securing any necessary 
releases from the veteran, the RO 
should attempt to obtain copies of all 
such clinical records.  In the event 
that any records identified by the 
veteran are not obtained, the RO 
should comply with the notice 
provisions of the VCAA.

2. The RO should then arrange for the 
veteran to be examined by a specialist 
in dermatology, if available, or by a 
physician with appropriate training 
and expertise, to determine the nature 
and extent of disability, if any, 
related to scars, residuals of 
excision of intradermal nevi at the 
base of the neck, and a scar, residual 
of excision of a mass from the right 
upper lip.  Color photographs of the 
veteran's neck and right upper lip 
should be taken and associated with 
the examination report.  The examiner 
should offer an opinion on the 
question of whether scars, residuals 
of excision of intradermal nevi at the 
base of the neck, and a scar, residual 
of excision of a mass from the right 
upper lip, impair the functioning of 
any part of the veteran's body or 
could reasonably be expected to 
interfere with normal employability.  
A rationale for the opinions expressed 
should be provided. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 

